EXHIBIT 3
8/10/2020                                                       chickiesbailbonds.com




     This site can’t be reached
     chickiesbailbonds.com took too long to respond.

     Try:
             Checking the connection
             Checking the proxy and the firewall
             Running Windows Network Diagnostics

     ERR_CONNECTION_TIMED_OUT




         Reload                                                                         Details


chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/                                     1/1
